Appeal from a decision of the Workmen’s Compensation Board, filed June 22, 1976. Appellants’ sole contention on appeal is that there is no substantial evidence to support the board’s finding that claimant’s arteriosclerotic heart disease was aggravated by his work-related talcosis to the extent he is totally disabled. The statements of Doctors Drury and Nash reach the same conclusion adopted by the board. Such statements in this context clearly constitute substantial evidence. Decision affirmed, with costs to the Workmen’s Compensation Board against the employer and its insurance carrier. Sweeney, J. P., Mahoney, Main, Larkin and Herlihy, JJ., concur.